Citation Nr: 1412500	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-18 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether an overpayment of VA educational assistance benefits in the amount of $1,354.70 was properly created.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from October 1988 to November 2002.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran's classes were organized as non-standard terms, in quarter hours. 

2.  From November 2010 to January 2011, the Veteran completed 4 credit hours, equivalent to 6 credits, and was paid correctly at the half time rate.

3.  From January 2011 to February 2011, the Veteran completed 4 credit hours, equivalent to 6 credits, and was paid incorrectly at the 3/4 time rate.

4.  From February 2011 to April 2011, the Veteran completed 4 credit hours, equivalent to 6 credits, and was paid incorrectly at the full time rate. 

5.  The overpayment of educational benefits in the amount of $1,354.70 was not properly created.


CONCLUSION OF LAW

The debt created by the payment of VA educational assistance benefits in the amount of $1,354.70 was the result of an erroneous award based solely on VA administrative error and is not valid.  38 U.S.C.A. §§ 501, 3323; 38 C.F.R. §§ 1.911, 21.9635, 21.9695 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Initially, the Board observes that claims for waiver of debt owed to the VA are governed by the provisions of Chapter 53 of Title 38 of the United States Code.  This statute contains its own specific notice provisions.  The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002) are relevant to a different chapter of title 38, and do not apply to this appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002).

Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.  For example, the Veteran was sent a letter in April 2011, indicating that his benefits had been reduced, and the Veteran was able to submit timely responses to this notice.  In addition, while the Appellant was offered an opportunity for a hearing in this case, he declined the opportunity.  Therefore, the Board may proceed in adjudicating this issue without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Whether an Overpayment of VA Educational Assistance Benefits in the Amount of $1,354.70 Was Properly Created

The Veteran was notified in a September 2010 letter that he was awarded education benefits under Chapter 30.  The letter stated that he would receive $713, a half time rate, starting November 2010 to January 2011, $1069.50, a 3/4 rate, starting January 2011 to February 2011, and $1426, a full time rate, starting February 2011 to April 2011.

In April 2011, the Veteran was notified that his rate changed to $713, beginning November 2010 and ending September 2011.  He was informed that this change resulted in an overpayment of $1354.70.  The Veteran submitted a notice of disagreement in May 2011, asserting that he had attended full-time classes and therefore, was entitled to full-time benefits.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430 (1991).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2013).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a).

The rate of payment for VA basic educational assistance is dependent, in part, upon the status of the Veteran's educational training (e.g., full time, 3/4 time, 1/2 time, etc.).  See 38 C.F.R. § 21.7136(b).  "Equivalent" credit hours are calculated when a term is not a standard semester or quarter as defined by VA regulation.  38 C.F.R. § 21.4271(g); 38 C.F.R. § 21.4200.  Regulations define a semester as usually consisting of a period of 15 to 19 weeks.  38 C.F.R. § 21.4200(b)(4). 

The record reflects the Veteran's school operates as a quarter hour school and that he attended courses that lasted from 6 weeks to 10 weeks.  Regulations define a semester from 15 to 19 weeks and a quarter from 10 to 13 weeks.  See 38 C.F.R. § 21.4200(b).  

The Board finds that since the Veteran's courses lasted from 6 weeks to 10 weeks, the term was not a standard semester or quarter as defined by VA regulation.  When a term is not a standard semester or quarter as defined by VA regulation, VA will determine the equivalent the equivalent full-time training by: (i) multiplying the credits to be earned in the term by 18 if credit is granted in semester hours, or by 12 if credit is granted in quarter hours, and (ii) dividing the product by the number of whole weeks in the term.  38 C.F.R. § 21.4272(g). 

Applying this formula to the current case, the Veteran's 4 credits for the pertinent period of January 10, 2011 to February 27, 2011 is multiplied by 12, to equal 48 (4 x 12 = 48).  The result, 48, is divided by 7 weeks (the number of whole weeks in the term), which equals approximately 6 credits.

Similarly, the Veteran's 4 credits for the pertinent period of February 28, 2011 to April 11, 2011 is multiplied by 12, to equal 48 (4 x 12 = 48).  The result, 48, is divided by 6 weeks (the number of whole weeks in the term), which equals 8 credits.

In short, the law mandates VA determine the amount of the Veteran's educational assistance benefits for the period of January 10, 2011 to February 27, 2011 and February 28, 2011 to April 11, 2011 on the basis of his having participated in 6 and 8 equivalent credit hours. 

An individual will be considered to be taking undergraduate courses on a "full time" basis if he or she takes 14 credit hours.  Course loads of "3/4 time," "1/2 time," etc., are equally subdivided in such a way that 10 to 13 credit hours, or equivalent, constitutes "3/4 time," 7 to 9 credit hours, or equivalent, is characterized as "1/2 time" and so forth.  38 C.F.R. § 21.4270(c). 

As the Veteran participated in 6 to 8 equivalent credit hours, he is entitled to educational assistance benefits at no more than the half-time rate.  The Veteran was mistakenly paid at a 3/4 rate for the period of January 10, 2011 to February 27, 2011 and a full time rate for the period of February 28, 2011 to April 11, 2011, resulting in an overpayment of $1,354.70. 

If a debt is created solely because of VA administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error; consequently, there would be no overpayment charged to the Veteran for the portion of the overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b); Jordan v. Brown, 10 Vet. App. 171, 175 (1997). 

In this case, the RO's error was in calculating the Veteran's enrollment status for the periods of January 2011 through April 2011.  The Veteran submitted enrollment information and class information each period.  However, the RO processed the Veteran's original application incorrectly in September 2010 and determined that the Veteran was entitled to half time status from November 2010 to January 2011, 3/4 status from January 2011 to February 2011 and full time status from February 2011 to April 2011.  Approximately seven months later, the RO retroactively reduced his payments, resulting in the overpayment.  The Statement of the Case makes no reference to the Veteran's fault causing the overpayment, other than failure to question the payments.

Whether the RO's actions in erroneously paying education benefits to the Veteran constitutes sole administrative error depends upon whether the Veteran knew, or should have known, that the payments were erroneous.  Where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous.  38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b); Jordan, 174.  Thus, if the Veteran was aware of or caused the erroneous payment, the retroactive reduction in his education benefits would be correct, and the overpayment valid. 

The stated basis for the creation of this overpayment in the amount of $1,354.70 is that the Veteran failed to notify that the RO that he was being paid incorrectly.  The determination that the Veteran was enrolled at a 3/4 rate, and subsequently a full-time rate is solely the fault of the RO.  Given that the Veteran's original award notification was incorrect, and taking into consideration the complicated rules and regulations regarding credit hours and equivalent status, the Board finds that the Veteran was not aware of or caused the erroneous payment. 

The Board therefore holds that the creation of the overpayment in the amount of $1,354.70 was the result of sole administrative error on the part of the VA, and the debt is therefore invalid.


ORDER

The overpayment of VA educational assistance benefits in the calculated amount of $1,354.70 was not properly created and the Veteran does not owe this assessed debt.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


